Transferred to the supreme court.
Rombauer, P. J.
The appellant insurance company has since the appeal was taken herein been dissolved. The superintendent of insurance has upon *73motion been substituted a party defendant herein, and has filed his motion to transfer the cause to the supreme court, as this court has no jurisdiction against him, he being a state officer within the purview of section 12 of article 6 of the constitution. The motion is well taken, and must be sustained.
Ordered that the cause be transferred to the supreme court.
All concur.